 

Exhibit 10.3

 

SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
entered into as of March 23, 2020, by and among Driftwood Holdings LP (f/k/a
Driftwood Holdings LLC), a Delaware limited partnership, as borrower (the
“Borrower”), each of the Guarantors party hereto, each of the Lenders that is a
signatory hereto, and Wilmington Trust, National Association, as administrative
agent (in such capacity, together with its successors and permitted assigns in
such capacity, the “Administrative Agent”). Capitalized terms used and not
otherwise defined herein shall have the meanings given to them in the Credit
Agreement (as defined below).

 

RECITALS

 

A.            The Borrower, the Administrative Agent, the Guarantors from time
to time party thereto, the lenders from time to time party thereto as lenders
(the “Lenders”), and Wilmington Trust, National Association, as Collateral
Agent, have entered into that certain Credit and Guaranty Agreement, dated as of
May 23, 2019, as amended by that certain First Amendment to Credit and Guaranty
Agreement, dated as of February 28, 2020 (as further amended, restated, amended
and restated, supplemented or otherwise modified from time to time in accordance
with its provisions prior to the date hereof, the “Credit Agreement”).

 

B.            The Borrower wishes to amend, and the Lenders party hereto,
constituting all of the Lenders, are willing to amend, the Credit Agreement and
the other Financing Documents on the terms and subject to the conditions set
forth herein.

 

C.            In addition, in exchange for terminating certain obligations of
the Borrower under the Credit Agreement, Tellurian hereby agrees to issue (or
cause to be issued), and the Borrower hereby agrees to cause Tellurian to issue
(or cause to be issued), to the Lenders, and the Lenders, constituting all of
the Lenders, are willing to accept from Tellurian, a certain amount of
Tellurian’s common stock, $0.01 par value per share (“Tellurian Stock”), that
are issued in unregistered form under the U.S. Securities Act of 1933, as
amended from time to time (the “Securities Act”), provided that Tellurian agrees
to register any shares of Tellurian Stock issued to the Lenders in accordance
with the Credit Agreement pursuant to its effective registration statement on
Form S-3 filed with the Securities and Exchange Commission on January 3, 2020
(as amended from time to time, the “Registration Statement”).

 

D.            Pursuant to Section 10.02(b) of the Credit Agreement, each
amendment to the Credit Agreement set forth herein shall not be effective unless
set forth in a writing signed by the Borrower and each Lender affected by such
amendment and acknowledged by the Administrative Agent.

 

NOW THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.            Amendments to Credit Agreement. The Borrower and the Lenders party
hereto (constituting collectively all of the Lenders) hereby agree to amend the
Credit Agreement on the Second Amendment Effective Date (as defined below) as
follows:

 



1

 

 

(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following new definitions in the appropriate alphabetical order:

 

“Monthly Payment Date” means: (a) the Second Amendment Effective Date; and
(b) the last Business Day of each month, the first of which shall be the first
such day after the Second Amendment Effective Date.

 

“Registration Statement” shall have the meaning set forth in the Second
Amendment.

 

“Second Amendment” shall mean the Second Amendment to Credit and Guaranty
Agreement, dated as of March 23, 2020, among the Borrower, the Lenders party
thereto, and the Administrative Agent.

 

“Second Amendment Effective Date” shall have the meaning set forth in the Second
Amendment.

 

“Securities Act” shall have the meaning set forth in the Second Amendment.

 

“Shares” shall have the meaning set forth in the Second Amendment.

 

“Tellurian Stock” shall have the meaning set forth in the Second Amendment.

 

(b)Each reference to the defined terms “Final Payment Fee” and “Final Payment
Fee Event” in the Credit Agreement is hereby deleted, and Section 1.01 of the
Credit Agreement is hereby amended by deleting the defined terms “Final Payment
Fee” and “Final Payment Fee Event” therefrom in their entirety.

 

(c)The defined term “Interest Rate” in Section 1.01 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“ “Interest Rate” means: (a) prior to the Second Amendment Effective Date, a
rate per annum equal to 12.0%; and (b) on and after the Second Amendment
Effective Date, a rate per annum equal to 16.0%.”

 

(d)The defined term “NCS Warrant Agreement” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

“ “NCS Warrant Agreement” means that certain Amended and Restated Common Stock
Purchase Warrant, dated as of the Second Amendment Effective Date, issued by
Tellurian to Nineteen77 Capital Solutions A LP, as amended, restated or
otherwise modified from time to time.”

 



2

 

 

(e)The defined term “Outside Date” in Section 1.01 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following:

 

“ “Outside Date” means November 23, 2021.”

 

(f)The defined term “Post-Default Rate” in Section 1.01 of the Credit Agreement
is hereby amended by deleting “2.00%” therefrom and replacing it with “5.00%”.

 

(g)Each reference to the defined term “Quarterly Date” in the Credit Agreement
is hereby deleted and replaced with the defined term “Monthly Payment Date”, and
Section 1.01 of the Credit Agreement is hereby amended by deleting the defined
term “Quarterly Date” therefrom in its entirety.

 

(h)Section 2.05(a) of the Credit Agreement is hereby amended by adding the
following sentence to the end of such section:

 

“Notwithstanding the foregoing, after the Second Amendment Effective Date, the
Borrower may, from time to time upon at least three (3) Business Days’ prior
written notice to the Administrative Agent stating the prepayment date, prepay
the Loans in accordance with this Section 2.05(a) in a principal amount of
$500,000 (or a whole multiple thereof), or the entire principal amount of the
Loans then outstanding if such amount is less than $500,000.”

 

(i)Section 2.05(c)(iv) of the Credit Agreement is hereby deleted in its
entirety.

 

(j)Section 2.07(e) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(e)      Payment in Kind.

 

(i)            With respect to all interest that accrued on the Loans hereunder
from December 31, 2019 up to, but excluding, the Second Amendment Effective
Date, the Borrower shall pay 66.666667% of such interest in cash (i.e.,
$1,416,029.55), and 33.333333% of such interest in kind (i.e., $708,014.78) to
be paid according to Section 2(c) of the Second Amendment, on the Second
Amendment Effective Date (which date shall be considered a Monthly Payment Date
for purposes of Sections 2.07(c) and (f)). The portion of the Interest Rate not
paid in kind on the Second Amendment Effective Date shall be paid in cash on the
Second Amendment Effective Date.

 

(ii)            With respect to interest accruing on and after the Second
Amendment Effective Date, the Borrower may pay up to 8.00% per annum of the
Interest Rate that is due in kind (in lieu of payment in cash) on each
applicable Monthly Payment Date, by written election of the Borrower to the
Administrative Agent at least five (5) Business Days prior to such Monthly
Payment Date. The aggregate outstanding principal amount of the Loan shall be
automatically increased on each such Monthly Payment Date by the amount of such
interest paid in kind. For the avoidance of doubt, the portion of the Interest
Rate not paid in kind shall be paid in cash.”

 



3

 

 

(k)Section 5.10 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Section 5.10 [Reserved].”

 

(l)Section 5.11 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Section 5.11 Notices.

 

(a)            Commencing on the Second Amendment Effective Date, the Borrower
shall not provide notices to the Administrative Agent and the Lenders in
accordance with this clause (a); provided that notwithstanding the foregoing,
each Lender may, from time to time by delivering a written notice to the
Borrower and the Administrative Agent, elect to receive, or to not receive,
notice from the Borrower (in accordance with this clause (a)) of the occurrence
of any of the events set forth in clauses (a)(i) through (a)(iii) below. If a
Lender has elected to receive notices pursuant to this clause (a), and has not
revoked such election in accordance with this clause (a), then, upon an
Authorized Representative of any Loan Party obtaining knowledge thereof, the
Borrower shall promptly (and in any event within 5 Business Days) give written
notice to the Administrative Agent and each Lender of:

 

(i)            notice of the occurrence of any default under any of the Material
Project Documents;

 

(ii)          details of any change of Applicable Law that would reasonably be
expected to have a material and adverse effect on the business or operations of
any Loan Party; and

 

(iii)        any Environmental Claim by any Person against, or with respect to
the activities of, ProductionCo, the Loan Parties, or the Project, and any
alleged violation of or noncompliance with any Environmental Laws or any
Authorizations required by Environmental Laws applicable to ProductionCo, any
Loan Party, or the Project that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

 

(b)            The Borrower shall promptly (and in any event within 5 Business
Days) upon an Authorized Representative of any Loan Party obtaining knowledge
thereof, give written notice to the Administrative Agent and each Lender of the
occurrence of a Default or an Event of Default.”

 



4

 

 

(m)Section 5.18(c) of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(c)     The Loan Parties shall cause the aggregate amount of cash on deposit in
the Collateral Accounts, as of the last day of each calendar month, to equal or
exceed $12,000,000. On the first Business Day of each calendar month, the
Borrower shall deliver a certificate to the Administrative Agent, in the form
attached hereto as Exhibit H, certifying that the Loan Parties were in
compliance or were not in compliance with the requirements of this
Section 5.18(c) as of the last day of the preceding calendar month.”

 

(n)Section 5.20 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

“Section 5.20 [Reserved].”

 

(o)Section 5.24(a) of the Credit Agreement is hereby amended by replacing the
reference to “November 1, 2019” therein with “November 1, 2020”.

 

(p)Section 6.04 of the Credit Agreement is hereby amended by:

 

(i)deleting the text in clause (b) thereof and replacing it with “[reserved]”;

 

(ii)adding the parenthetical phrase “(other than ProductionCo or any of its
Subsidiaries)” after the phrase “Subsidiary of Tellurian” in clause (f) thereof;
and

 

(iii)adding the parenthetical phrase “(other than ProductionCo or any of its
Subsidiaries)” after the phrase “Subsidiary of Tellurian” in clause (g) thereof.

 

(q)Section 7.01(d) of the Credit Agreement is hereby amended by:

 

(i)deleting the phrase “5.18(c) (with respect to the first sentence only),” from
clause (i) thereof;

 

(ii)replacing clause (ii) thereof with the following:

 

“(ii)            Section 5.18(c) (with respect to the first sentence only), and
such failure has continued unremedied for a period of more than five
(5) Business Days;”.

 

(r)The ultimate paragraph of Section 7.01 of the Credit Agreement is hereby
amended by adding the following phrase immediately after the word “then” at the
beginning of such paragraph:

 



5

 

 

“: (x) the Borrower shall, within one (1) Business Day after the Administrative
Agent or any Lender directs the Borrower to do so in writing, notify the public
of the occurrence of such Event of Default hereunder by filing a Form 8-K
relating to such Event of Default with the United States Securities and Exchange
Commission; and (y)”.

 

(s)Exhibit H to the Credit Agreement is hereby deleted in its entirety and
replaced with a new Exhibit H in the form attached hereto as Exhibit 1.

 

(t)Exhibit I to the Credit Agreement is hereby deleted in its entirety.

 

2.            Conditions. The amendments to the Credit Agreement set forth in
Section 1 above shall not become effective until the date (the “Second Amendment
Effective Date”) on which all of the following conditions have been satisfied:

 

(a)the Borrower, each Lender party hereto (constituting all of the Lenders),
each Guarantor, and the Administrative Agent have delivered their fully executed
signature pages hereto;

 

(b)the Borrower shall have prepaid the Loans on a pro rata basis pursuant to
Section 2.05(a) of the Credit Agreement, as amended by this Amendment, in an
aggregate principal amount at least equal to $2,000,000, plus any and all
accrued but unpaid Cash Interest, fees, and expenses relating to the Loans;

 

(c)in consideration for the termination of the Borrower’s obligation to pay the
Final Payment Fee to the Lenders under the Credit Agreement and to repay all
interest that was paid in kind and added as principal to the Loans on or prior
to the Second Amendment Effective Date (including pursuant to
Section 2.07(e)(i) of the Credit Agreement, as amended by this Amendment),
Tellurian shall, and the Borrower shall cause Tellurian to, after or
substantially concurrently with the satisfaction of the condition set forth in
Section 2(b) above, issue, or have issued on its behalf, to the Lenders
11,019,298 shares of Tellurian Stock. On the Second Amendment Effective Date
following the issuance of shares of Tellurian Stock to the Lenders pursuant to
the Credit Agreement, the Company shall file with the United States Securities
and Exchange Commission a prospectus supplement to a prospectus accompanying the
Registration Statement relating to the resale by the Lenders of such shares of
Tellurian Stock;

 

(d)each of the representations and warranties contained in Section 4 of this
Amendment shall be true and correct on the Second Amendment Effective Date as
set forth in Section 4 of this Amendment; and

 

(e)the Borrower shall have paid all reasonable and documented out-of-pocket
costs and expenses, including the reasonable and documented fees of Latham and
Watkins LLP, counsel to the Lenders, required to be reimbursed or paid by the
Borrower under the Credit Agreement in connection with this Amendment.

 



6

 

 

3.            Covenants.

 

(a)            The Borrower shall make a prepayment of the Loans pursuant to
Section 2.05(a) of the Credit Agreement of at least $3,000,000 within thirty
(30) days after the Second Amendment Effective Date.

 

(b)            On the Second Amendment Effective Date following the issuance of
shares of Tellurian Stock to the Lenders pursuant to the Credit Agreement,
Tellurian shall file with the Securities and Exchange Commission a prospectus
supplement under its Registration Statement for the purpose of registering the
resale of all of the shares of Tellurian Stock to be issued pursuant to:
(i) Section 2(c) of this Amendment; and (ii) the NSC Warrant Agreement
(collectively, the “Shares”). Tellurian shall prepare and file with the
Securities and Exchange Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement continuously effective for a period
ending when all of the Shares have been issued. If at any time when Tellurian is
required to re-evaluate its status as a “well-known seasoned issuer” as defined
under Rule 405 under the Securities Act, Tellurian determines that it is not a
“well-known seasoned issuer,” Tellurian shall use its commercially reasonable
efforts to refile a registration statement on Form S-3 and, if such form is not
available, Form S-1, and keep such registration statement effective during the
period during which such registration statement is required to be kept effective
under this Section 3(b). In the event of the issuance of any stop order
suspending the effectiveness of the Registration Statement, or the issuance of
any order suspending or preventing the use of any related prospectus or
suspending the qualification of any Shares, Tellurian shall promptly notify the
Lenders and use commercially reasonable efforts promptly to obtain the
withdrawal of such order.

 

(c)            Subsequent to the issuance and registration of any Shares,
Tellurian shall take such further action as the Lenders may reasonably request
in the cooperation of the sale of the Shares by the Lenders, including:
(i) instructing the transfer agent for the Tellurian Stock to remove restrictive
legends from any Shares; and (ii) cooperating with the Lenders to facilitate the
transfer of such Shares securities through the facilities of The Depository
Trust Company, in such amounts and credited to such accounts as such Lenders may
request.

 

(d)            Tellurian shall use its commercially reasonable efforts: (i) to
list for trading, subject to official notice of issuance, the Shares on the
Nasdaq Capital Market; and (ii) to maintain the listing of the Shares on the
Nasdaq Capital Market.

 

4.            Representations and Warranties.

 

(a)            The Borrower represents and warrants to the Administrative Agent
and each Lender that, as of the Second Amendment Effective Date, both
immediately before and immediately after giving effect to this Amendment:
(i) each representation and warranty of each of the Loan Parties and Tellurian
set forth in the Financing Documents is true and correct in all material
respects (unless such representation or warranty is already qualified by
materiality or Material Adverse Effect, in which case such representation or
warranty shall be true and correct in all respects); provided that if any such
representation or warranty relates solely to an earlier date, then such
representation or warranty shall be true and correct in all material respects as
of such earlier date; and (ii) no Default or Event of Default has occurred and
is continuing; and

 



7

 

 

(b)            Tellurian and the Borrower represent and warrant to the
Administrative Agent and each Lender that, as of the date of each issuance:
(i) each share of Tellurian Stock issued to the Lenders hereunder will be duly
and validly authorized and issued, and fully paid and non-assessable; (ii) each
share of Tellurian Stock issued to the Lenders hereunder will be unregistered
under the Securities Act; and (iii) such consents, approvals, authorizations,
orders, registrations or qualifications as may be required by the Financial
Industry Regulatory Authority, Inc. and under applicable state securities laws
or Blue Sky laws in connection with the issuance of each share of Tellurian
Stock issued to the Lenders hereunder will be obtained.

 

5.            Scope of Amendment; Reaffirmation. From and after the Second
Amendment Effective Date, all references to the Credit Agreement shall refer to
the Credit Agreement as amended by this Amendment. Except as expressly provided
by this Amendment, all of the terms and provisions of the Financing Documents
are unchanged and shall remain in full force and effect. This Amendment is a
Financing Document. However, in the event of any inconsistency between the terms
of the Credit Agreement (as amended by this Amendment) and any other Financing
Document, the terms of the Credit Agreement shall control and such other
document shall be deemed to be amended to conform to the terms of the Credit
Agreement. Each of the Guarantors acknowledges that its consent to this
Amendment is not required, but each of the undersigned nevertheless does hereby
agree and consent to this Amendment, and the documents and agreements referred
to herein. Each of the Guarantors agrees and acknowledges that
(i) notwithstanding the effectiveness of this Amendment, such Guarantor’s
guaranty (as applicable) and grant of Liens and security interests (as
applicable) under the Financing Documents to which it is a party shall remain in
full force and effect and shall apply to the Obligations as amended hereby and
(ii) nothing herein shall in any way limit any of the terms or provisions of
such Guarantor’s guaranty (as applicable) or grant of Liens and security
interests (as applicable) to the Collateral Agent or any other Financing
Document executed by such Guarantor, all of which are hereby ratified, confirmed
and affirmed in all respects after giving effect to this Amendment. Each of the
Guarantors hereby agrees and acknowledges that no other agreement, instrument,
consent, or document shall be required to give effect to this Section 5. Each of
the Guarantors hereby further acknowledges that the Borrower, the Administrative
Agent and any Lender may, in accordance with the terms of the Credit Agreement,
from time to time enter into any further amendments, modifications, terminations
and/or waivers of any provisions of the Financing Documents without notice to or
consent from such Guarantors and without affecting the validity or
enforceability of such Guarantor’s guaranty or grant of Liens and security
interests under the Financing Documents or giving rise to any reduction,
limitation, impairment, discharge or termination of such Guarantor’s guaranty or
grant of Liens and security interests under the Financing Documents.

 



8

 

 

6.            Miscellaneous.

 

(a)            No Waiver of Defaults. Except as expressly set forth herein, this
Amendment does not constitute: (i) a waiver of, or a consent to: (A) any
provision of the Credit Agreement or any other Financing Document; or (B) any
present or future violation of, or default under, any provision of the Financing
Documents; or (ii) a waiver of the Administrative Agent’s or any Lender’s right
to insist upon future compliance with each term, covenant, condition and
provision of the Financing Documents.

 

(b)            Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(c)            Waiver of Jury Trial. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY,
AND INTENTIONALLY WAIVES ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AMENDMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN), OR ACTIONS OF SUCH PARTY. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR EACH PARTY TO ENTER INTO THIS AMENDMENT.

 

(d)           Counterparts. This Amendment may be executed on any number of
separate counterparts, by facsimile or electronic mail, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signatures are physically
attached to the same document. A facsimile or portable document format (“pdf”)
signature page shall constitute an original for purposes hereof.

 

(e)            Headings. The Section headings used herein have been inserted in
this Amendment as a matter of convenience for reference only, and it is agreed
that such Section headings are not a part of this Amendment and shall not be
used in the interpretation of any provision of this Amendment.

 

(f)            Severability. In case any one or more of the provisions contained
in this Amendment should be invalid, illegal, or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby, and the parties hereto shall enter
into good faith negotiations to replace the invalid, illegal, or unenforceable
provision.

 

(g)            Indemnification of Lenders.

 

(i)            The Borrower shall indemnify and hold harmless, to the extent
permitted by law, each Lender, such Lender’s officers, directors, managers,
employees, partners, stockholders, members, trustees, affiliates, agents and
representatives, and each person who controls such Lender (within the meaning of
the Securities Act) (the “Holder Indemnified Parties”) against all losses,
claims, actions, damages, liabilities, and expenses (including with respect to
actions or proceedings, whether commenced or threatened, and including
reasonable attorney fees and expenses) caused by, resulting from, arising out
of, based upon or related to any of the following statements, omissions, or
violations (each a “Violation”) by the Borrower: (i) any untrue or alleged
untrue statement of material fact contained in: (A) the Registration Statement,
any other registration statement, prospectus, preliminary prospectus, or free
writing prospectus, or any amendment thereof or supplement thereto; or (B) any
application or other document or communication (in this clause (g), collectively
called an “application”) executed by or on behalf of the Borrower or based upon
written information furnished by or on behalf of the Borrower filed in any
jurisdiction in order to qualify any Shares covered by such registration under
the securities laws thereof; (ii) any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading; or (iii) any violation or alleged violation by the Borrower of
the Securities Act or any other similar federal or state securities laws or any
rule or regulation promulgated thereunder applicable to the Borrower and
relating to action or inaction required of the Borrower in connection with any
such registration, qualification or compliance. In addition, the Borrower will
reimburse such Lender for any legal or any other expenses reasonably incurred by
them in connection with investigating or defending any such losses.

 



9

 

 

(ii)             Any person entitled to indemnification hereunder shall:
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party); and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned, or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the Lenders representing a majority of the Shares included in
the registration if such Lenders are indemnified parties, at the expense of the
indemnifying party.

 

(iii)            No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation. Notwithstanding anything to the contrary
in this clause (g), an indemnifying party shall not be liable for any amounts
paid in settlement of any loss, claim, damage, liability, or action if such
settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned, or delayed.

 

(iv)            The indemnification and contribution provided for under this
Amendment shall be in addition to any other rights to indemnification or
contribution that any indemnified party may have pursuant to law or contract and
shall remain in full force and effect regardless of any investigation made by or
on behalf of the indemnified party or any officer, director, or controlling
person of such indemnified party, and shall survive the transfer of the Shares
and the termination or expiration of the Credit Agreement.

 



10

 

 

(h)            Administrative Agent Instructions and Indemnification. By signing
below, each of the Lenders hereby directs the Administrative Agent to execute
this Amendment. The provisions of Sections 8.01 and 10.03 of the Credit
Agreement shall apply in respect of the actions of the Administrative Agent
taken pursuant to this Amendment.

 

(i)            Recitals. The Recitals to this Agreement are hereby incorporated
and made a part hereof and are an integral part of this Agreement.

 

(j)            Entirety. The Credit Agreement (as amended hereby) and the other
Financing Documents constitute the entire contract between the parties hereto
relative to the subject matter hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



11

 

 

This Amendment is executed as of the date set out in the preamble to this
Amendment.

 

  DRIFTWOOD HOLDINGS LP,   a Delaware limited partnership,   as the Borrower    
  By: Driftwood GP Holdings LLC, its general partner       By: /s/ Graham
McArthur   Name: Graham McArthur   Title: Treasurer       DRIFTWOOD HOLDCO LLC,
  as a Guarantor       By: /s/ Graham McArthur   Name: Graham McArthur   Title:
Treasurer       TELLURIAN PIPELINE LLC,   as a Guarantor       By: /s/ Graham
McArthur   Name: Graham McArthur   Title: Treasurer       DRIFTWOOD PIPELINE
LLC,   as a Guarantor       By: /s/ Graham McArthur   Name: Graham McArthur  
Title: Treasurer

 

[Signature Page to Second Amendment to Credit Agreement]

 



 

 

 

  HAYNESVILLE GLOBAL ACCESS PIPELINE LLC,   as a Guarantor       By: /s/ Graham
McArthur   Name: Graham McArthur   Title: Treasurer       PERMIAN GLOBAL ACCESS
PIPELINE LLC,   as a Guarantor       By: /s/ Graham McArthur   Name: Graham
McArthur   Title: Treasurer       TELLURIAN LNG LLC,   as a Guarantor       By:
/s/ Graham McArthur   Name: Graham McArthur   Title: Treasurer       DRIFTWOOD
LNG TUG SERVICES LLC,   as a Guarantor       By: /s/ Graham McArthur   Name:
Graham McArthur   Title: Treasurer       DRIFTWOOD LNG LLC,   as a Guarantor    
  By: /s/ Graham McArthur   Name: Graham McArthur   Title: Treasurer

 

[Signature Page to Second Amendment to Credit Agreement]

 



 

 

 

  DRIFTWOOD GP HOLDINGS LLC,   as a Guarantor       By: /s/ Graham McArthur  
Name: Graham McArthur   Title: Treasurer       DRIFTWOOD LP HOLDINGS LLC,   as
a Guarantor       By: /s/ Graham McArthur   Name: Graham McArthur   Title:
Treasurer       TELLURIAN INC.,   as a Guarantor       By: /s/ Graham McArthur  
Name: Graham McArthur   Title: Senior Vice President, Treasurer       TELLURIAN
INVESTMENTS LLC,   as a Guarantor       By: /s/ Graham McArthur   Name: Graham
McArthur   Title: Treasurer

 

[Signature Page to Second Amendment to Credit Agreement]

 



 

 

 

  NINETEEN77 CAPITAL SOLUTIONS A LP,   as a Lender       By: UBS O’Connor LLC,
its investment manager         By: /s/ Rodrigo Trelles     Name: Rodrigo Trelles
    Title: Managing Director         By: /s/ Baxter Wasson     Name: Baxter
Wasson     Title: Managing Director

 

[Signature Page to Second Amendment to Credit Agreement]

 



 

 

 

Acknowledged and agreed by:   WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent   By: /s/ Amanda Berg   Name: Amanda Berg   Title:
Banking Officer  

 

[Signature Page to Second Amendment to Credit Agreement]

 



 

 

 

Exhibit 1

 

New Exhibit H to the Credit Agreement

 

[See attached]

 



 

 

 

EXHIBIT H

TO

CREDIT AGREEMENT

 

Form of Compliance Certificate

 

[INSERT DATE]

 

Wilmington Trust, National Association, as Administrative Agent

50 South Sixth Street, Suite 1290

Minneapolis, MN 55402

Attention: Nikki Kroll

Email: nkroll@wilmingtontrust.com

 

RE:     Driftwood Holdings LLC

 

Ladies and Gentlemen:

 

The undersigned hereby delivers this Compliance Certificate pursuant to
Section 5.18(c) of that certain Credit and Guaranty Agreement, dated as of
May 23, 2019 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among, Driftwood Holdings LP, a Delaware
limited partnership (f/k/a Driftwood Holdings LLC) (the “Borrower”), the
Guarantors party thereto from time to time, the Lenders from time to time party
thereto, the Administrative Agent, and the Collateral Agent. All capitalized
terms used herein shall have the respective meanings specified in the Credit
Agreement unless otherwise defined herein or unless the context requires
otherwise.

 

The undersigned hereby certifies to the Administrative Agent and the Lenders
that, as of the last day of the previous month, the Loan Parties were in
compliance with Section 5.18(c) of the Credit Agreement.

 

  DRIFTWOOD HOLDINGS LP,   as the Borrower       By:       Name:     Title:

 

Exhibit H-1

 



 

 